WEBER, C. J.
On May 16, 1918, Timotro Perez died from injuries sustained in an accident arising out of and in the course of his employment with the Utah Metal & Tunnel Company, a defendant herein. On January 24, 1921, a hearing was had before the Industrial Commission on the question whether any persons were dependents upon the deceased at the time of his death. On December 8, 1922, a decision was rendered, and it was determined by the Commission that the State Insurance Fund was not entitled to recover from the defendants, or either of them, the sum of $750, as provided for in subsection 1, § 79, c. 100, Laws Utah 1917, (Comp. Laws 1917, § 3140), or any other sum. On December 29, 1922, the State Insurance Fund applied for a rehearing, which was denied the same day, notice of decision having been given to the State Insurance Fund on January 2, 1923. On February 27, 1923, the State Insurance Fund filed what is termed an amended petition for rehearing, and on March 2, 1923, the Commission rescinded the order denying a rehearing, and again denied the petition of the State Insurance Fund. On April 2, 1923, the State Insurance Fund filed its petition for a writ of review in this court. Defendants moved to dismiss the petition on the grounds that the order of the Commission denying the original petition made December 29, 1922, exhausted the jurisdiction of the Commission over the award, and that, as the writ herein was not applied for within 30 days after the petition for rehearing was denied, this court is, without jurisdiction.
The motion is sustained, and plaintiff’s petition is dismissed on authority of Salt Lake City v. Industrial Commission of Utah (61 Utah 514), 215 Pac. 1047.
GIDEON, THURMAN, and CHERRY, JJ., concur.
FRICK, J., did not participate herein.